NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 19 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

EDWARD VINCENT RAY, Jr.,                        No. 20-15021

                Plaintiff-Appellant,            D.C. No. 1:19-cv-01561-AWI-SKO

 v.
                                                MEMORANDUM*
A. RIBERA, Water and Sewer Plant
Supervisor at CCI; B. CATES, Chief Deputy
Warden at CCI; J. GUTIERREZ, Associate
Warden at CCI,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Eastern District of California
                   Anthony W. Ishii, District Judge, Presiding

                             Submitted July 12, 2022**

Before:      SCHROEDER, R. NELSON, and VANDYKE, Circuit Judges.

      California state prisoner Edward Vincent Ray, Jr. appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action after denying

Ray’s motion to proceed in forma pauperis (“IFP”). We have jurisdiction under 28


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291. We review de novo the district court’s interpretation and

application of 28 U.S.C. § 1915(g). Andrews v. Cervantes, 493 F.3d 1047, 1052

(9th Cir. 2007). We affirm.

      The district court properly denied Ray’s motion to proceed IFP because Ray

had filed at least three prior actions that were dismissed as frivolous, malicious, or

for failure to state a claim, and Ray did not plausibly allege that he was “under

imminent danger of serious physical injury” at the time he lodged the complaint.

See 28 U.S.C. § 1915(g); Andrews, 493 F.3d at 1053, 1055-56 (discussing the

imminent danger exception to § 1915(g)).

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                           2                                    20-15021